Citation Nr: 0620262	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04- 18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1968.  He also served in the United States Naval Reserve from 
March 1964 to June 1965 and from July1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for getting an examination is low.  McLendon 
v.Nicholson, No. 04-0185 (June 5, 2006); see also Buchanon v. 
Nicholson, No. 05-7174 (Fed. Cir. Jun. 14, 2006). 

Competent evidence of a current back disability is shown be 
clinical findings of osteoarthritis and disc degeneration.  

Service medical record show that in August 1965, the veteran 
was seen by a private physician.  The physician noted a 
history of "back difficulties" since 1959 or 1960.  The 
veteran reported that in the spring of 1965, he had re-
injured his back while doing push ups during reserve duty.  
He had not sought treatment.  X-rays reportedly showed disc 
space narrowing, sacralization of L5, and spina bifida.  The 
physician believed that the veteran had "so called chronic 
strain of the low back musculature."

Service medical records during the period of active duty 
document occasional complaints of back pain without 
documented clinical findings.  They also document the removal 
of a pilonidal cyst, which the veteran now contends is 
related to the current back disability.

Evidence that the current disability may be related to 
service was furnished by T. Douglas Flaiz, M.D., in a 
statement dated in March 2003.  Dr. Flaiz opined that it 
"certainly seems likely that [the veteran's] service 
activities contributed to his current arthritic lower back."

A VA examination is needed because Dr. Flaiz did not provide 
a rationale for the opinion or indicate review of the service 
medical records.  It is also unclear whether the current disc 
disease may be related to service.

The record does not show the periods of active duty for 
training or inactive duty training.  Confirmation of such 
service is pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should ask the service 
department to verify all dates of active 
duty for training or inactive duty 
training.  If the service department 
suggests that such information is 
available from alternate sources, those 
sources should be contacted.

2.  The veteran should be afforded an 
orthopedic examination in order to 
determine whether any current back 
disability is related to service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum to the report.

After the completion of the examination 
and review of the record, the examiner 
should provide the following opinions: 1) 
Did any current back disability have its 
onset during active service?  2) Was any 
current low back disability caused or 
aggravated (made permanently worse) during 
active duty for training or active duty, 
or by an injury during inactive duty 
training? 3)  Is any current back 
disability a congenital defect?  A 
rationale for all opinions should be 
provided.  

3.  Then the AMC or RO should readjudicate 
the claim.  If any benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

